Citation Nr: 1753135	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing has been associated with the claims file.  

In December 2014, September 2015, and May 2016, the Board remanded this issue for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017, the Board sent a letter to the Veteran advising him that additional evidence has been associated with the claims file since the case was last adjudicated by the AOJ in the September 2016 supplemental statement of the case (SSOC).  The letter informed the Veteran that he has a right to have the AOJ review the evidence in the first instance, but also indicated that he could elect to waive that right in order to allow the Board to proceed with a decision.  It was noted that he had 45 days from the date of the letter to respond and that, if no response was received, it would be assumed that he did not want the Board to decide the appeal and the case would be remanded for AOJ review.  To date, no response has been received.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

The case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the September 2016 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




